           Case 7:19-cv-02285-PED Document 38 Filed 01/13/21 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
 Perry,
                                       Plaintiff,

                        –against–                                        19 Civ. 2285 (PED)

 Metro North Railroad Company,                                            TRIAL ORDER

                                       Defendant.

       Jury selection in this case will be held during the week of March 1, 2021.1

       Trial shall proceed immediately following the completion of jury selection. Unless
otherwise specified by the Court, trial shall continue from day to day from 9:30 a.m. until 5:00 p.m.

       Proposed voir dire and witness lists must be filed by February 8, 2021.

        Proposed jury instructions and a proposed verdict form must be filed by February 8, 2021.
Each party must submit a complete jury instruction for each claim or defense the party
wishes to present to the jury, and each proposed jury instruction shall indicate the authority
for the requested instruction and, if a pattern instruction is used, whether the proposed
instruction has been adapted or modified.

       Any motions in limine, as well as any trial memoranda counsel wish to submit, shall be filed
by February 8, 2021. Responses to motions in limine shall be filed by February 16, 2021.

       The aforementioned papers shall be filed with the Clerk of the Court. Counsel shall
simultaneously provide courtesy copies to Chambers.

         Counsel shall pre-mark all exhibits. Counsel shall provide the Court with courtesy
copies of all exhibits, as well as any deposition transcripts to be used at trial, prior to the start
of trial.

       The Court will conduct a telephonic pretrial conference on February 22, 2021 at 10:00
a.m.

Dated: January 13, 2021                        SO ORDERED
       White Plains, New York

                                               _____________________________________
                                               Paul E. Davison, U.S.M.J.

       1
        Because the Court has limited capacity to conduct jury trials while observing COVID-19
precautions, this case has been scheduled as a “back-up” to criminal trials which may or may not
proceed that week. The Court will update counsel as developments warrant.
Case 7:19-cv-02285-PED Document 38 Filed 01/13/21 Page 2 of 2




                              2
